Pfeifer, J.,
dissenting.
{¶ 34} This is, at its essence, a case determining the extent of involvement a judicial campaign may have with groups making independent campaign expenditures. If, as the majority holds, the Summit County Republican Party’s $97,000 outlay in this case was not an in-kind contribution, then by law it can only have been one other thing: an independent expenditure. The fact that a political party was the contributor is irrelevant. Political parties have a special status under Canon 7, but that status extends only to their increased contribution limits. Under former Canon 7, “any organization” could make a contribution of up to $2,750 to a lower court candidate; a political party could have donated up to $48,000. See former Canon 7(C)(5)(ii) and (iii)(D), 90 Ohio St.3d CXX. Beyond that point, political parties become no different from any other organization — any expenditure made in support of a candidate must be made independently of the candidate’s campaign committee.
{¶ 35} Canon 7’s definition of “in-kind contribution” is the linchpin in the governance of judicial campaigns in Ohio. The definition of “in-kind contribution” determines whether contribution limits will be meaningful and to what extent judicial-campaign committees can intertwine themselves with independent-expenditure committees. The majority eviscerates Canon 7, holding that a candidate’s chief campaign organizer can work directly with a group making an independent-expenditure. Today’s decision encourages unaccountability for candidates and inappropriate interaction between candidate committees and independent-expenditure committees.
{¶ 36} The majority ignores the agency aspect of Canon 7, which makes the same prohibitions on judges’ agents as it does on the judges themselves. Whether Joseph Masich had an official title or not, both parties agree that he ran the Spicer campaign as its “de facto organizer.” The lack of an official hierarchy in the Spicer campaign reflects the reality of political campaigns. Campaigns can be run by a loose association of consultants, whose claimed input rises and falls with the latest polls, or, in smaller races, by one person helping the candidate. With or without titles and job descriptions, those people are the candidates’ agents. Legally, a candidate need only identify a campaign treasurer, R.C. 3517.081, but Canon 7’s prohibitions are not limited to the candidate and the treasurer. Canon 7 accounts for the differing structure of individual campaigns by employing the broad term “agent.” See Canon 7(A)(4). Certainly, Masich fits within that term.
*257{¶ 37} The majority points to Masich’s differing motivations in arranging for the broadcast of Spicer’s commercials, implying that Masich was not acting solely on Spicer’s behalf. The majority says that, in part, Masich was serving “his own interest as court administrator in seeing Judge Spicer reelected.” However, Canon 7 is indifferent to motivation. Worse, under the majority’s reasoning, the unsavory fact that Judge Spicer had his highest level court employee running his reelection campaign somehow inures to Judge Spicer’s benefit in this case.
{¶ 38} As for the candidate himself, Judge Spicer knew about the commercial, knew about its varied uses, and appeared in it. The majority decides that since Spicer’s de facto campaign organizer, and not Spicer himself, decided the exact media placement of the commercial, Spicer is beyond the reach of Canon 7. This court has created an “I wasn’t at the meeting” defense. Under this defense, a judicial candidate can meet with his own campaign staff and give explicit instructions regarding the independent expenditure. Campaign staffers can then meet with the independent-expenditure committee and even give them a completed commercial filmed by the candidate. Somehow, in the majority’s view, that is not a violation of Canon 7.
{¶ 39} The majority cites cases in support of its decision that present factual scenarios directly at odds with the facts in this case. Those cases deal with political operatives at the fringes of campaigns; none address a case as blatant as the campaign’s organizer interacting with an independent group. In Colorado Republican Fed Campaign Commt. v. Fed. Election Comm. (1996), 518 U.S. 604, 614, 116 S.Ct. 2309, 135 L.Ed.2d 795, the Colorado Republican Party had made its expenditures on radio advertisements before the party even had a nominee, the party chairman had developed the script on his own, and all relevant discussions had taken place at meetings attended only by Republican Party staff. In the case before us, the party staffer was running the party-endorsed candidate’s campaign.
{¶ 40} In Democratic Senatorial Campaign Commt. v. Fed. Election Comm. (D.D.C.1990), 745 F.Supp. 742, 746, the court found no illegalities where the candidate’s campaign committee and a political action committee (“PAC”) had campaign consultants in common. In that case, the election was in Florida, and the consultants had done no work for the PAC in that state. The court found that the PAC had “built a ‘Chinese Wall’ between itself and the two [candidate] consultants.” Id. Here, there can be no Chinese Wall because we are dealing with the same person working for both entities.
{¶ 41} The level of consanguinity that the majority finds acceptable between a judicial campaign and an independent-expenditure committee places this court far outside the mainstream. No amount of handwringing about the tangled relationship between Masich, the party, Sagamore Communications, and Judge Spicer’s *258campaign will obscure the majority’s neon, bottom-line holding: NO VIOLATION. It is an open invitation to entanglement between candidate committees and outside contributors. Corporations, forbidden to contribute under Ohio law to candidates or political parties, R.C. 3599.03(A)(1), can form independent-expenditure committees with the knowledge that they can work closely with a candidate’s campaign staff. Will corporations be interested? In 2003, former AIG chairman and chief executive Maurice “Hank” Greenberg laid out a plan to influence judicial races by essentially laundering donations through the Chamber of Commerce. After a meeting with Thomas Donahue, president and chief executive of the U.S. Chamber of Commerce, Greenberg stated: “ We’re looking at having a say in some of those elections, who should be backed and who shouldn’t. * * * There’s a war and we will continue to fight that for some time.’ ” Financial Times, U.S. Edition (Sept. 4, 2003) 16.
Jonathan E. Coughlan, Disciplinary Counsel, for relator.
Montgomery, Rennie & Jonson and George D. Jonson, for respondent.
{¶ 42} The majority could have done the simple, logical thing and found a violation of Canon 7. The Disciplinary Counsel sought no additional penalty beyond the public reprimand Judge Spicer was already receiving. Indeed, the factors cited by the majority in finding no violation could have more properly been raised as mitigation for penalty purposes. A precedent could have been set for future judicial candidates, without material harm to Judge Spicer. Whatever the majority’s intention, the reality is that this opinion allows corporate interests to blow the lid off spending limits by forming independent-expenditure committees and working closely in concert with the agents of candidates to craft a message. Mr. Greenberg would certainly approve, if he is not too preoccupied with his own ethical problems.
Resnick, J., concurs in the foregoing dissenting opinion.